                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LUCINDA LOZANO, et al.,                            Case No. 19-cv-02634-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING PLAINTIFFS’
                                   9             v.                                         MOTION FOR LEAVE TO FILE
                                                                                            MOTION FOR RECONSIDERATION
                                  10     COUNTY OF SANTA CLARA,
                                                                                            Docket No. 41
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On December 16, 2019, this Court granted Defendants’ Motion to Dismiss, dismissing

                                  15   some of Plaintiffs’ claims with prejudice and some without. See Docket No. 37 (“MTD Order”) at

                                  16   31. As is relevant here, the Court dismissed Claims Six and Seven of Plaintiffs’ Complaint on

                                  17   immunity grounds—as to the County—and on statute-of-limitations grounds—as to the individual

                                  18   Defendants. See id. at 14, 16. With respect to the County, Plaintiffs did not respond to

                                  19   Defendants’ immunity-based arguments in their Opposition to Defendants’ Motion to Dismiss,

                                  20   and thus, the Court deemed the claims waived as to the County and dismissed them with

                                  21   prejudice. See id. at 14. With respect to the individual Defendants, Plaintiffs offered several

                                  22   responses to Defendants’ statute-of-limitations arguments, but none were availing, and the Court

                                  23   also dismissed the claims as to the individual Defendants with prejudice. Id. at 15–16.

                                  24          On January 16, 2020, Plaintiffs filed a Motion for Leave to File a Motion for

                                  25   Reconsideration pursuant to Civil Local Rule 7-9. See Docket No. 41 (“Mot.”). A response to

                                  26   that motion was filed by Defendants on January 30, 2020. See Docket No. 49. In the Motion for

                                  27   Leave, Plaintiffs do not appear to challenge dismissal of Claims Six and Seven as to the County;

                                  28   instead, Plaintiffs contend that they “did not discover the ‘wrongfulness’ of their son’s death or the
                                   1   negligence of his caregivers” until a month after his death (after receiving and reviewing his

                                   2   medical records). Mot. at 4. Thus, they argue that—under California’s delayed discovery rule—

                                   3   the time it took to receive the medical records tolls the relevant statute of limitations and makes

                                   4   Claims Six and Seven timely filed. Id.

                                   5           Under Civil Local Rule 7-9, a party must seek leave of the court to file a motion for

                                   6   reconsideration. Civ. L.R. 7-9(a). To prevail, a party “must specifically show reasonable

                                   7   diligence in bringing the motion” and establish one of the following:

                                   8                   (1) That at the time of the motion for leave, a material difference in
                                                       fact or law exists from that which was presented to the Court before
                                   9                   entry of the interlocutory order for which reconsideration is sought.
                                                       The party also must show that in the exercise of reasonable diligence
                                  10                   the party applying for reconsideration did not know such fact or law
                                                       at the time of the interlocutory order; or
                                  11
                                                       (2) The emergence of new material facts or a change of law
                                  12                   occurring after the time of such order; or
Northern District of California
 United States District Court




                                  13                   (3) A manifest failure by the Court to consider material facts or
                                                       dispositive legal arguments which were presented to the Court
                                  14                   before such interlocutory order.
                                  15   Civ. L.R. 7-9(b). Motions for reconsideration are generally disfavored and are not the place for

                                  16   parties to make new arguments not raised in their original briefs. Northwest Acceptance Corp. v.

                                  17   Lynnwood Equip., Inc., 841 F.2d 918, 925–26 (9th Cir. 1988).

                                  18           While Plaintiffs contend that the Court “did not consider material facts and dispositive

                                  19   legal arguments which were presented to the Court before its order,” id. at 2, here, Plaintiffs

                                  20   attempt to advance new legal arguments through their Motion for Leave, which could have been

                                  21   raised in Plaintiffs’ opposition to Defendants’ Motion to Dismiss (filed in October 2019, four

                                  22   months after the receipt of the medical records) or at the hearing on November 14, 2019 (five

                                  23   months after the receipt of the medical records). Indeed, the issue of delayed discovery was raised

                                  24   in Defendants’ Reply, which put Plaintiffs’ on notice of the issue. See Docket No. 34 at 10–11.

                                  25   However, no mention of the discovery rule was made in Plaintiffs’ Opposition or at the hearing.

                                  26   Plaintiffs fail to satisfy Rule 7-9.

                                  27

                                  28
                                                                                         2
                                   1          As a result, the Court DENIES Plaintiffs’ Motion for Leave to File a Motion for

                                   2   Reconsideration.

                                   3          This order disposes of Docket No. 41.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: February 26, 2020

                                   8

                                   9                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
